Appletoh, C. J.
By B,. S., c. 27, § 15, the governor, with the advice and consent of the council, is authorized to “ appoint a commissioner to furnish municipal officers of towns in this state, and duly authorized agents of other states, with pure, unadulterated intoxicating liquors, to be kept and sold for medicinal, mechanical and manufacturing purposes.” The commissioner is prohibited from selling “ any spirituous, intoxicating or fermented liquors to any municipal officers of this state, except such as have been tested by a competent assayist and found to be pure.”
By § 15, the governor is required to “ issue to the municipal officers of the towns of this state a notice of the name and place of business of said commissioner, and such municipal officers shall purchase such intoxicating liquors as they may keep on sale for the purpose specified herein, of such commissioner, or of such other municipal officers as have purchased such intoxicating liquors of him, and of no other person or persons, except as provided in section twenty-three.” By § 23, the manufacturer having given the required bonds is authorized, in certain cases, to sell to the municipal officers of towns in this state.
By § 16, “ If any municipal officer or officers shall purchase any intoxicating liquors, to be sold according to the provisions of the laws of this state, of any other person or persons except those specified in the preceding section, . . they shall forfeit for such offense . . a sum not less than twenty nor more than one hundred dollars, to be recovered by indictment.”
By § 26, the municipal officers may “ purchase such quantity of intoxicating liquors as may be necessary to be sold under the provisions of this chapter.”
*190The liquors in schedule “A” were purchased in a state other than Maine. They were not purchased from the state commissioner, nor from municipal officers who had purchased from such commissioner, nor from a manufacturer in this state as provided by § 23. The purchase was in direct violation of § 16. Having made a purchase in direct contravention of the law of this state, the defendants are not to be protected from the consequences of violating the law, by virtue of which they were authorized to purchase, in certain cases, intoxicatingliquors. The liquors were not tested and found to be pure. They were not manufactured by a manufacturer who had given bond as required by § 23. The instruction that, “ assuming the facts admitted, as proved, the liquors described in schedule ‘A’ were purchased by said municipal officers in violation of law, and that the intent to sell them in this state through said agent was in violation of law,” was correct.
It is provided by § 51 that no “ liquors owned by any city, town or plantation, or kept by any agent of any city, town or plantation, as is provided by law, shall be protected against seizure and forfeiture, under the provisions hereof, by reason of such ownership, unless all the casks and vessels in which they are contained shall be at all times plainly and conspicuously marked with the name of such city, town or plantation, and of its agent.” The instruction on this branch of the case was in strict accordance with the statute.

Exceptions overruled.

“Walton, Danfobth, Petebs and Libbey, JJ\, concurred.
DioKEbson, J., did not sit.